Citation Nr: 0710254	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-23 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel




INTRODUCTION

The veteran served on active duty from October 9, 1957 to May 
29, 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The RO last adjudicated the claim in a February 2006 
Supplemental Statement of the Case (SSOC) based, in part, 
upon VA clinical records through December 2005.  In a 
statement received in March 2006, the veteran claimed 
increased severity of lower extremity pain and sciatica that 
he attributed to service connected lumbar spine disability.  
Additional VA clinical records were received reflecting his 
February 2006 complaint of muscle pain in the legs.  It was 
noted that he had recently been placed on a statin drug.  
This evidence is potentially relevant to the claim on appeal, 
and must be reviewed by the RO in the first instance.  
38 C.F.R. § 19.37 (2006).  On remand, the RO should obtain 
complete VA clinic records since December 2005.  The veteran 
should also be provided notice on the criteria for 
establishing an effective date of award.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran for the following:
    a) provide him notice on the criteria 
for establishing an effective date of 
award in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); and
    b) request him to identify any 
additional private providers of treatment 
for his service connected disabilities, 
including any additional records from 
Rocky Mountain Orthopaedic Associates 
since March 2004.

2.  Obtain complete clinical records from 
the Grand Junction, Colorado VA Medical 
Center (VAMC) since December 2005.

3.  Upon completion of any additional 
development, readjudicate the claim.  If 
any benefit sought on appeal remains 
denied, furnish the veteran and his 
representative a supplemental statement of 
the case and allow an appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


